            Case 3:18-cv-01586-JSC Document 881 Filed 07/08/21 Page 1 of 4




 1   Eric H. Gibbs (State Bar No. 178658)        Marc G. Cowden
     Amy M. Zeman (State Bar No. 273100)         Adam Stoddard
 2   GIBBS LAW GROUP LLP                         SHEUERMAN, MARTINI, TABARI,
 3   505 14th Street, Suite 1110                 ZENERE & GARVIN
     Oakland, CA 94612                           A Professional Corporation
 4   Tel: (510) 350-9700                         1033 Willow Street
     Fax: (510) 350-9701                         San Jose, California 95125
 5
     ehg@classlawgroup.com                       (408) 288-9700
 6   amz@classlawgroup.com                       Fax: (408) 295-9900
                                                 mcowden@smtlaw.com
 7   Dena C. Sharp (State Bar No. 245869)        astoddard@smtlaw.com
     Adam E. Polk (State Bar No. 273000)
 8
     Nina R. Gliozzo (State Bar No. 333569)      John J. Duffy
 9   GIRARD SHARP LLP                            Kevin M. Ringel
     601 California Street, Suite 1400           SWANSON, MARTIN & BELL, LLP
10   San Francisco, CA 94108                     330 N Wabash, Suite 3300
     Tel: (415) 981-4800                         Chicago, Illinois 60611
11
     Fax: (415) 981-4846                         Tel: (312) 321-9100
12   dsharp@girardsharp.com                      Fax: (312) 321-0990
     apolk@girardsharp.com                       jduffy@smbtrials.com
13                                               kringel@smbtrials.com
14   Counsel for Plaintiffs
                                                 Counsel for Defendant Chart Inc.
15   [Additional Counsel on Signature Page]
16
17
18                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
19                                    SAN FRANCISCO DIVISION
20
21
     IN RE PACIFIC FERTILITY CENTER                Master Case No. 3:18-cv-01586-JSC
22   LITIGATION
                                                   JOINT STIPULATION AND
23
     This Document Applies to:                     [PROPOSED] ORDER REGARDING
24                                                 TRIAL SCHEDULE
     No. 3:20-cv-05047 (A.J. and N.J.)
25   No. 3:20-cv-04978 (L.E. and L.F.)
     No. 3:20-cv-05030 (M.C. and M.D.)
26
     No. 3:20-cv-04996 (O.E.)
27   No. 3:20-cv-05041 (Y.C. and Y.D.)

28



          JOINT STIPULATION AND [PROPOSED] ORDER REGARDING TRIAL SCHEDULE
                               CASE NO. 3:18-cv-01586-JSC
               Case 3:18-cv-01586-JSC Document 881 Filed 07/08/21 Page 2 of 4




 1          WHEREAS, the Court held a case management conference on July 1, 2021 and rescheduled the
 2   November 8, 2021 trial to January 2022;
 3          WHEREAS, the Court further ordered the parties to submit a stipulation modifying the existing
 4   schedule in accordance with the continued trial date;
 5          NOW THEREFORE, the parties through their respective counsel and subject to the Court’s
 6   approval, hereby stipulate that the following schedule will be implemented:
 7
       Event                                                   Current Deadline     Proposed Deadline
 8     Deadline to serve rebuttal expert reports
                                                               June 18, 2021        July 29, 2021
 9     Expert Discovery Cut-Off
                                                               July 2, 2021         August 10, 2021
10     Deadline to file summary judgment and Daubert
                                                               July 16, 2021        August 24, 2021
11     motions
       Deadline to file oppositions to summary judgment
12                                                             August 20, 2021      September 23, 2021
       and Daubert motions
       Deadline to file replies to summary judgment and
13                                                             September 3, 2021    October 14, 2021
       Daubert motions
14     Hearing on summary judgment and Daubert
                                                               September 23, 2021   November 4, 2021
       motions
15     Parties to serve, but not file, motions in limine and
                                                               October 7, 2021      December 6, 2021
16     exchange proposed jury instructions
       Parties to serve, but not file, oppositions to
                                                               October 14, 2021     December 20, 2021
17     motions in limine
       Deadline for Parties to meet and confer regarding
18                                                             October 19, 2021     January 6, 2022
       motions in limine and proposed jury instructions
19     In lieu of preparing a Joint Pretrial Conference
                                                               October 21, 2021     January 13, 2022
       Statement, the parties shall meet and confer in
20     person or via videoconference, and then prepare
       and file: (1) a jointly signed Proposed Final
21
       Pretrial Order; (2) a joint set of proposed
22     instructions on substantive issues of law arranged
       in a logical sequence; (3) a separate memorandum
23     of law in support of each party’s disputed
       instructions; (4) proposed voir dire questions; (5)
24
       trial briefs
25     on controlling issues of law; (6) proposed verdict
       forms; (7) objections to exhibits; and (8) a joint
26     simplified Statement of the Case
27     Parties to file motions in limine and oppositions
                                                               October 21, 2021     January 13, 2022
       together, back-to-back, in properly identified
28     separate memoranda
                                             1
            JOINT STIPULATION AND [PROPOSED] ORDER REGARDING TRIAL SCHEDULE
                                 CASE NO. 3:18-cv-01586-JSC
            Case 3:18-cv-01586-JSC Document 881 Filed 07/08/21 Page 3 of 4




     Pretrial Conference
 1                                                   October 28, 2021     January 20, 2022
 2   Trial of First Additional Case                  November 8, 2021     January 31, 2022
 3
 4        IT IS SO STIPULATED.
 5        Dated: July 8, 2021
 6
 7          By: /s/ Adam E. Polk                     By: /s/ Amy M. Zeman
            Dena C. Sharp (State Bar No. 245869)     Eric H. Gibbs (State Bar No. 178658)
 8          Adam E. Polk (State Bar No. 273000)      Amy M. Zeman (State Bar No. 273100)
            Nina R. Gliozzo (State Bar No. 333569)   GIBBS LAW GROUP LLP
 9          GIRARD SHARP LLP                         505 14th Street, Suite 1110
10          601 California Street, 14th Floor        Oakland, CA 94612
            San Francisco, CA 94108                  Tel: (510) 350-9700
11          Tel: (415) 981-4800                      Fax: (510) 350-9701
            Fax: (415) 981-4846                      ehg@classlawgroup.com
12          dsharp@girardsharp.com                   amz@classlawgroup.com
13          apolk@girardsharp.com

14
            By: /s/ Adam B. Wolf
15          Adam B. Wolf (State Bar No. 215914)
            Tracey B. Cowan (State Bar No. 250053)
16          PEIFFER WOLF CARR & KANE, A
17          PROFESSIONAL LAW
            CORPORATION
18          4 Embarcadero Center, Suite 1400
            San Francisco, CA 94111
19
            Tel: (415) 766-3545
20          Fax: (415) 402-0058
            awolf@pwcklegal.com
21
           Plaintiffs’ Counsel
22
          By:     /s/ Kevin M. Ringel______
23
          John J. Duffy (SB No. 6224834)
24        Kevin M. Ringel (SB No. 6308106)
          SWANSON, MARTIN & BELL, LLP
25        330 N Wabash, Suite 3300
26        Chicago, Illinois 60611
          Tel: (312) 321-9100
27        Fax: (312) 321-0990
          jduffy@smbtrials.com
28
                                          2
         JOINT STIPULATION AND [PROPOSED] ORDER REGARDING TRIAL SCHEDULE
                              CASE NO. 3:18-cv-01586-JSC
      Case 3:18-cv-01586-JSC Document 881 Filed 07/08/21 Page 4 of 4




     kringel@smbtrials.com
 1
 2   Marc G. Cowden (SB No. 169391)
     Adam Stoddard (SB No. 272691)
 3   SHEUERMAN, MARTINI, TABARI,
     ZENERE & GARVIN
 4
     1033 Willow Street
 5   San Jose, California 95125
     Tel: (408) 288-9700
 6   Fax: (408) 295-9900
 7   mcowden@smtlaw.com
     astoddard@smtlaw.com
 8
     Counsel for Defendant Chart Inc.
 9
10
11
     IT IS SO ORDERED that the foregoing Stipulation is approved.
12
                                                          ISTRIC
13                                                  T ES D      TC
     Dated: ________________
             July 8, 2021                         TA
                                            ________________________________




                                                                                        O
                                                  S


14




                                                                                         U
                                                 ED




                                                                                          RT
                                            Hon. Jacqueline S. Corley
                                                                 D
                                             UNIT




                                                                        TE
15                                                             GRAN




                                                                                                   R NIA
16
                                             NO




                                                                                            ley
                                                                                  ott Cor
17                                                                     eline Sc

                                                                                                  FO
                                                                c qu
                                                       Judge Ja
                                              RT




                                                                                              LI
18                                                    ER
                                                  H




                                                                                            A

                                                           N                                 C
                                                                             F
19                                                             D IS T IC T O
                                                                     R
20
21
22
23
24
25
26
27
28
                                      3
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING TRIAL SCHEDULE
                          CASE NO. 3:18-cv-01586-JSC
